       Case 3:19-cv-03425-JST Document 34 Filed 08/02/19 Page 1 of 4



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14

15                                       SAN FRANCISCO DIVISION

16
     NIANTIC, INC., a Delaware corporation,         Case No. 19-cv-03425-JST
17
                            Plaintiff,              STIPULATION TO EXTEND THE
18                                                  DEADLINE FOR NIANTIC TO FILE A
            v.
                                                    REPLY IN SUPPORT OF ITS MOTION
19                                                  FOR PRELIMINARY INJUNCTIVE
     GLOBAL++, an unincorporated
20   association; RYAN HUNT, a.k.a.                 RELIEF
     “ELLIOTROBOT,” an individual;
21                                                  [Civil Rules 6-2 & 7-12]
     ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28


                                                                                         STIPULATION
                                                                               Case No. 19-cv-03425-JST
        Case 3:19-cv-03425-JST Document 34 Filed 08/02/19 Page 2 of 4



 1          Pursuant to Civil Local Rules 6-2 and 7-12, it is hereby stipulated between and among
 2   plaintiff Niantic, Inc. (“Niantic”) and defendants Ryan Hunt and Alen Hundur (collectively,
 3   “defendants”), by their respective counsel, as follows:
 4          1.         On June 14, 2019, Niantic filed its Complaint in the above-captioned action, as
 5   well as a motion for preliminary injunctive relief. See Dkts. 1, 7.
 6          2.         Niantic served the Complaint on defendants on June 18, 2019. See Dkt. 24 at 1.
 7          3.         The original deadline for defendants to respond to Niantic’s Complaint was
 8   July 9, 2019. See id. The original deadline for defendants to respond to Niantic’s motion for
 9   preliminary injunctive relief was June 28, 2019. See Dkt. 7.
10          4.         On July 12, 2019, Niantic agreed to stipulate to an extension of time, to and
11   including July 17, 2019, for defendants to respond to the Complaint. See Dkt. 24.
12          5.         On July 17, 2019, defendants filed a motion to dismiss Niantic’s Complaint. See
13   Dkt. 26. Niantic timely filed a response in opposition to defendants’ motion to dismiss on July 31,
14   2019. See Dkt. 33.
15          6.         On July 19, 2019, the Court issued an order continuing to September 4, 2019 the
16   hearings on both Niantic’s motion for preliminary injunctive relief and defendants’ motion to
17   dismiss Niantic’s Complaint. See Dkt. 30.
18          7.         At that time, the Court also altered the briefing schedule for Niantic’s motion
19   for preliminary injunctive relief by ordering defendants to file a response to Niantic’s motion by
20   July 31, 2019 (instead of June 28, 2019), and by ordering Niantic to file a reply in support of its
21   motion by August 7, 2019. See Dkts. 30, 7.
22          8.         Defendants filed their response to Niantic’s motion for preliminary injunctive
23   relief on July 31, 2019. See Dkt. 33.
24          9.         Defendants’ response to Niantic’s motion for preliminary injunctive relief raises
25   several new defenses and arguments, including defenses and arguments based on factual
26   assertions, that will require Niantic to undertake further factual investigation in order to prepare
27   its reply brief. Niantic therefore requires an additional week beyond the current August 7, 2019
28   deadline, to and including August 14, 2019, to assess and respond to the defenses and arguments
                                                      -1-
                                                                                               STIPULATION
                                                                                     Case No. 19-cv-03425-JST
        Case 3:19-cv-03425-JST Document 34 Filed 08/02/19 Page 3 of 4



 1   raised in defendants’ opposition and to file a reply in support of Niantic’s motion for preliminary
 2   injunctive relief.
 3           10.          As noted above, the parties have obtained only one prior extension, specifically,
 4   an extension of defendants’ time for responding to Niantic’s Complaint.
 5           11.          The requested extension would have no impact on the schedule for the case.
 6           NOW THEREFORE, good cause having been shown, the parties hereby respectfully
 7   request an order extending the deadline for Niantic to file its reply in support of its motion for
 8   preliminary injunctive relief from August 7, 2019 to and including August 14, 2019.
 9

10   DATED: August 2, 2019                                PERKINS COIE LLP
11
                                                          By: /s/ Julie E. Schwartz
12                                                            Julie E. Schwartz
13                                                        Attorneys for Plaintiff Niantic, Inc.
14
     DATED: August 2, 2019                                POLSINELLI LLP
15

16                                                        By: /s/ Fabio E. Marino
                                                              Fabio E. Marino
17
                                                          Attorneys for Defendants Ryan Hunt and
18                                                        Alen Hundur
19

20

21

22

23

24

25

26

27

28
                                                       -2-
                                                                                                STIPULATION
                                                                                      Case No. 19-cv-03425-JST
        Case 3:19-cv-03425-JST Document 34 Filed 08/02/19 Page 4 of 4



 1          I, Julie Schwartz, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the
 2   concurrence to the filing of this document has been obtained from each signatory hereto.

 3
      DATED: August 2, 2019                              By: /s/ Julie E. Schwartz
 4
                                                             Julie E. Schwartz
 5
                                                         Attorney for Plaintiff Niantic, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -3-
                                                                                            STIPULATION
                                                                                  Case No. 19-cv-03425-JST
